Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into as of May 1,
2010 (the “Effective Date”) by and between Tesoro Corporation (the “Company”),
and Gregory J. Goff (“Executive”);
WITNESSETH THAT:
     WHEREAS, the Company wishes to employ Executive as its President and Chief
Executive Officer and Executive wishes to accept such employment; and
     WHEREAS, the Company and Executive wish to formalize the employment
relationship in accordance with the terms and conditions set forth below in this
Agreement.
     NOW THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth herein, including but not limited to Executive’s employment
and the payments and benefits described herein, the sufficiency of which is
hereby acknowledged, the Company and Executive hereby agree as follows:

1.   EMPLOYMENT.

Subject to Executive’s satisfactory passage of a routine pre-employment drug
test and satisfactory completion of a criminal background check, both of which
are applicable generally to all new hires of the Company, the Company shall
employ Executive, and Executive shall be employed by the Company upon the terms
and subject to the conditions set forth in this Agreement.

2.   TERM OF EMPLOYMENT.

The term of this Agreement shall be a three (3) year period beginning on the
Effective Date and ending on April 30, 2013. The period during which Executive
is employed hereunder shall be referred to as the “Employment Period.” Either
the Company or Executive shall have the right to terminate the Employment Period
and, subject to the survival provisions of Section 17, this Agreement at any
time in accordance with Section 5 below. Upon the expiration of the term of this
Agreement (if the Employment Period and this Agreement are not earlier
terminated in accordance with Section 5), Executive’s employment shall continue
on an “at will” basis.

3.   DUTIES AND RESPONSIBILITIES.       (a) Executive shall serve as President
and Chief Executive Officer of the Company and also shall serve as a member of
the Board of Directors of the Company (the “Board”). In such capacity, Executive
shall perform such duties and have the power, authority and functions
commensurate with such positions in similarly sized public companies and such
other authority and functions consistent with such positions as may be assigned
to Executive from time to time by the Board.       (b) Executive shall devote
substantially all of his working time, attention and energies to the business of
the Company and affiliated entities. Executive may make and manage his

1



--------------------------------------------------------------------------------



 



    personal investments (provided such investments in other activities do not
violate the provisions of Section 9 of this Agreement), be involved in
charitable and professional activities, and with the consent of the Board, serve
on boards of other for profit entities; provided such activities do not
materially interfere with the performance of his duties hereunder.

4.   COMPENSATION AND BENEFITS.       (a) ANNUAL BASE SALARY. During the
Employment Period, Executive shall receive an annual base salary (the “Base
Salary”) at an annual rate of $900,000, or such higher rate as may be determined
from time to time by the Board. The Base Salary shall be paid at such intervals
as the Company pays executive salaries generally. During the Employment Period,
the Base Salary shall be reviewed at least annually. Any increase in the Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Except as provided below, the Base Salary shall not be
reduced after any such increase and the term “Base Salary” shall refer to the
Base Salary as so increased. Notwithstanding the foregoing, Base Salary may be
decreased pursuant to a Company-wide executive salary reduction plan, in which
case “Base Salary” shall refer to Executive’s Base Salary as so decreased.      
(b) ANNUAL BONUS. In addition to the Base Salary, during the Employment Period,
Executive will be entitled to participate in an annual incentive compensation
plan of the Company. Executive’s target annual bonus will be one hundred percent
(100%) of his Base Salary as in effect for such year (the “Target Bonus”), and
his actual annual bonus may range from zero percent (0%) to two hundred percent
(200%) of his Base Salary, and will be determined based upon achievement of
performance goals established by the Company pursuant to such plan, with no
minimum or guaranteed bonus amount.       (c) INDUCEMENT AWARD. As further
inducement to entering into this Agreement Executive shall receive a cash
payment of $900,000 on the Effective Date and the following on May 3, 2010:

(i) An award of the number of shares of the Company’s common stock equal to the
quotient of $100,000 divided by the closing price of a share of the Company’s
common stock on May 3, 2010;
(ii) An award of that number of restricted stock units equal to the quotient of
$3,500,000 divided by the closing price of a share of the Company’s common stock
on May 3, 2010, which will vest fifty percent (50%) on May 3, 2011, and fifty
percent (50%) on May 3, 2012, subject (except as otherwise provided below) to
Executive’s continuous employment with the Company through the applicable
vesting date and such other terms and conditions as the Compensation Committee
of the Board shall decide;
(iii) An award of that number of stock options for the Company’s common stock,
the fair market value of which options, using the Black-Scholes method as
described on Attachment 1, on May 3, 2010 will be $250,000, which stock

2



--------------------------------------------------------------------------------



 



options will have an exercise price equal to fair market value (as determined by
the Compensation Committee of the Board) on the date of grant and will vest
thirty percent (30%) on May 3, 2011, thirty percent (30%) on May 3, 2012, and
forty percent (40%) on May 3, 2013, subject (except as otherwise provided below)
to Executive’s continuous employment with the Company through the applicable
vesting date, a ten (10) year term, and such other terms and conditions as the
Compensation Committee of the Board shall decide; and
(iv) An award of that number of shares of restricted common stock equal to the
quotient of $250,000 divided by the closing price of a share of the Company’s
common stock on May 3, 2010, which will vest one hundred percent (100%) on the
first anniversary of the Effective Date at which time the stock will be
unrestricted, subject (except as otherwise provided below) to Executive’s
continuous employment with the Company through such anniversary date and such
other terms and conditions as the Compensation Committee of the Board shall
decide.
In the event that Executive’s employment terminates as described in
Sections 6(a), 6(b), 6(e) or 7(a) below, then the inducement awards described in
Section 4(c)(ii), (iii) and (iv) above will vest one hundred percent (100%) upon
such termination.
As further inducement to entering into this Agreement Executive also shall
receive a cash payment of $250,000 on the first anniversary of the Effective
Date, subject to Executive’s continuous employment with the Company through such
date.
In addition, in the event that Executive dies, becomes physically or mentally
incapacitated such that the Company determines that Executive would become
Totally Disabled as described in Section 5(b) or is informed by the Company that
he will not be employed by the Company on May 1. 2010, and such event follows
the later of (x) the first date that this Agreement has been executed by both
the Company and Executive and (y) the date Executive terminates employment with
ConocoPhillips, but before May 1, 2010, then the Company will pay the inducement
awards described in this Section 4(c) at the time and in the form described in
this Section 4(c) to Executive (or Executive’s estate in the event of death),
such awards shall be one hundred percent (100%) vested, and such payments shall
be Executive’s (or Executive’s estate) sole remedy under this Agreement.
Finally, in the event Executive’s employment is terminated by the Company for
Cause at any time during the term of this Agreement, the Company will seek
repayment or recovery of the inducement awards paid pursuant to this
Section 4(c), as appropriate, notwithstanding any contrary provision of this
Agreement.
(d) ANNUAL LONG-TERM INCENTIVE AWARD. As further inducement to entering into
this Agreement, effective for calendar year 2010, Executive also will be
eligible for a long-term incentive award for fiscal year 2010 with a target of
$3,000,000, subject to such terms and conditions as the Compensation Committee
of the Board may in its sole discretion specify; provided that the fiscal year
2010 award will be pro-rated if the grant of long-term incentive awards to other
senior executive officers of the Company

3



--------------------------------------------------------------------------------



 



occurs prior to the Effective Date. For example, if the grant date for such
other executive officers is April 1, 2010, then the target for Executive’s 2010
award will be $2,750,000 (11/12 x $3,000,000). In the event that Executive’s
employment terminates as described in Sections 6(a), 6(b), 6(e) or 7(a) below,
then the fiscal year 2010 award will vest one hundred percent (100%) upon such
termination. The target awards for fiscal years after 2010 will be at the
discretion of the Compensation Committee of the Board. Long-term incentive
awards shall be comprised of such mix of equity-based and other long-term
incentive awards (for example, stock options, restricted stock, restricted stock
units, performance shares or units) as determined by the Compensation Committee
of the Board from time to time, consistent with the mix of equity-based and
other long-term incentive awards granted to other senior executive officers of
the Company. For fiscal year 2010, it is anticipated that the long-term
incentive award will be comprised of the following mix of equity-based and
long-term incentive awards: (i) thirty percent (30%) of the total award expected
value in stock options; (ii) thirty percent (30%) of the total award expected
value in restricted stock (time based vesting); and (iii) forty percent (40%) of
the total award expected value in performance units. If an equity-based or
long-term incentive award is made to Executive and the financial statements used
to determine the amount of the award are materially restated within five
(5) years of the end of the period to which such financial statements relate and
either (x) the Audit Committee of the Board finds that Executive engaged in
malfeasance, fraud or intentional misconduct that contributed (directly or
indirectly) to such restatement or that Executive was aware of the acts that
contributed (directly or indirectly) to such restatement or (y) the compensation
of all senior executives paid with respect to such financial statements is
similarly clawed back, the Company will seek repayment or recovery of the award,
as appropriate, notwithstanding any contrary provision of this Agreement.
(e) OTHER COMPENSATION. During the Employment Period, Executive shall be
entitled to participate in any other incentive or supplemental compensation plan
or arrangement maintained or instituted by the Company to such extent, if any,
as the Compensation Committee of the Board may in its sole discretion from time
to time specify.
(f) OTHER BENEFIT PLANS. During the Employment Period, Executive and/or
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drugs, dental, vision, disability, employee life, group life,
accidental death and travel accident insurance plans and programs) and all
pension, profit sharing, incentive compensation, and savings plans and all other
similar plans and benefits which the Company from time to time makes available
to other peer executives of the Company.
(g) FEE REIMBURSEMENTS. During the Employment Period, the Company will reimburse
Executive as provided in the Company’s policies, programs and procedures for an
initiation fee or fees and dues for a country, luncheon or social club or clubs.
In addition, the Company will reimburse Executive for additional initiation fees
to the extent the Board or the Governance Committee of the Board determines such
fees are reasonable and in the best interest of the Company. Notwithstanding the
foregoing,

4



--------------------------------------------------------------------------------



 



however, the Company will not reimburse Executive for any of the foregoing fees
with respect to an organization that discriminates against individuals on the
basis of race, creed or sex.
(h) EXPENSE REIMBURSEMENT. During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the expense reimbursement policies, programs,
practices and procedures of the Company in effect for Executive when Executive
incurs such reimbursable expenses.
(i) RELOCATION. The Company will reimburse Executive for reasonable relocation
expenses (including a payment to make Executive whole for the loss, if any, up
to $150,000, suffered by Executive on the sale of the home, based on the
original amount paid by Executive for the home) incurred by Executive associated
with Executive’s move from his home in Katy, Texas to San Antonio, Texas, as
appropriate as determined by the Board in its sole discretion and pursuant to
the Company’s standard relocation policy in effect on March 29, 2010 (the
“Relocation Policy”). If Executive’s family relocates to San Antonio, Texas from
Utah within the Employment Period, the Company will reimburse Executive for
reasonable relocation expenses pursuant to the Relocation Policy (excluding any
payment to make Executive whole for any loss suffered by Executive based on the
original amount paid by Executive for the Utah home).
(j) OFFICE AND SUPPORT STAFF. During the Employment Period, Executive shall be
entitled to an appropriate office at the Company’s principal place of business.
(k) VACATION. During the Employment Period, Executive shall be entitled to
vacation each year in accordance with the Company’s executive vacation policy in
effect from time to time, but in no event less than four (4) weeks paid vacation
per calendar year (prorated for 2010) and an additional one (1) week for five
(5) years of service and a further additional one (1) week for ten (10) years of
service, up to a maximum of six (6) weeks per calendar year. Executive shall be
entitled to such periods of sick leave as is customarily provided by the Company
for its senior executive employees.

5.   TERMINATION OF EMPLOYMENT.

This Agreement and the Employment Period may be terminated under the following
circumstances:
(a) DEATH. This Agreement and the Employment Period shall terminate upon
Executive’s death.
(b) TOTAL DISABILITY. The Company may terminate this Agreement and the
Employment Period upon Executive becoming “Totally Disabled.” For purposes of
this Agreement, Executive shall be “Totally Disabled” if Executive has been
physically or mentally incapacitated so as to render Executive incapable of
performing Executive’s material usual and customary duties, with or without
reasonable accommodation as required by law, under this Agreement for six
(6) consecutive months (such consecutive absence not being deemed interrupted by
Executive’s return to service for less than ten

5



--------------------------------------------------------------------------------



 



(10) consecutive business days if absent thereafter for the same illness or
disability). Any such termination shall be upon thirty (30) days written notice
given at any time thereafter while Executive remains Totally Disabled, provided
that a termination for Total Disability hereunder shall not be effective if
Executive returns to full performance of his duties within such thirty (30) day
period.
(c) TERMINATION BY THE COMPANY FOR CAUSE. The Company may terminate this
Agreement and the Employment Period for “Cause” at any time. If the Company
elects to terminate this Agreement and the Employment Period for Cause, the
Company shall provide ten (10) days written notice of the Company’s intent to
terminate this Agreement and the Employment Period for “Cause.”
(i) For purposes of this Agreement, the term “Cause” shall be limited to
(A) willful misconduct by Executive with regard to the Company which has a
material adverse effect on the Company; (B) the willful refusal of Executive to
follow the proper direction of the Board, provided that the foregoing refusal
shall not be “Cause” if Executive in good faith believes that such direction is
illegal, unethical or immoral and promptly so notifies the Board; (C) the
willful refusal by Executive to perform the duties required of him hereunder
(other than any such failure resulting from incapacity due to physical or mental
illness) after a written demand for performance is delivered to Executive by the
Board which specifically identifies the manner in which it is believed that
Executive has willfully refused to perform his duties hereunder; (D) the
material breach by Executive of any of the restrictive covenants of Section 9
hereof or of a fiduciary duty to the Company; (E) the misappropriation by
Executive of Company funds or property; or (F) Executive being convicted of, or
making a plea of nolo contendere to the charge of, a felony (other than a felony
involving a traffic violation or as a result of vicarious liability). For
purposes of this paragraph, no act, or failure to act, on Executive’s part shall
be considered “willful” unless done or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interests of the Company.
(ii) The ten (10) day notice of intent to terminate for Cause shall mean a
notice that shall indicate the specific termination provision in Section 5(c)(i)
relied upon and shall set forth in reasonable detail the facts and circumstances
which provide for a basis for termination for Cause. Further, the ten (10) day
notice of intent to terminate for Cause shall set the date of termination at
least ten (10) days after the date of the notice.
(d) VOLUNTARY TERMINATION BY EXECUTIVE. Executive may terminate this Agreement
and the Employment Period with or without Good Reason at any time upon thirty
(30) days written notice to the Company.
(i) A Termination for Good Reason means a termination by Executive pursuant to a
Notice of Termination for Good Reason as described more fully below given within
thirty (30) days after the occurrence of the Good Reason event, unless such
circumstances are fully corrected prior to the date of

6



--------------------------------------------------------------------------------



 



termination specified in the Notice of Termination for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence or failure to cause
the occurrence, as the case may be, without Executive’s express written consent,
of any of the following circumstances: (A) a material adverse change in the
governing body to which Executive regularly reports, including a requirement
that Executive report to another corporate officer rather than to the Board;
(B) a material adverse change in the bonus plans, programs or arrangements in
which Executive is entitled to participate (the “Bonus Plans”) other than a
material adverse change in the Bonus Plans that adversely affects other
similarly situated executives in a manner proportionate to the material adverse
effect of such change on Executive; (C) any material breach by the Company of
any provision of this Agreement, including without limitation Section 11 hereof;
(D) Executive’s failure to be elected or reelected to the Board; or (E) the
failure of any successor to the Company (whether direct or indirect and whether
by merger, acquisition, consolidation or otherwise) to assume in a writing
delivered to Executive upon the assignee becoming such, the obligations of the
Company hereunder. Expiration of the term of this Agreement in accordance with
the first sentence of Section 2 hereof is not a termination by Executive for
Good Reason.
(ii) A Notice of Termination for Good Reason shall mean a written notice that
shall indicate the specific Good Reason event relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination for Good Reason. The failure by Executive to set forth in the Notice
of Termination for Good Reason any facts or circumstances which contribute to
the showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from thereafter timely asserting such fact or circumstance in
enforcing his rights hereunder. The Notice of Termination for Good Reason shall
provide for a date of termination not less than thirty (30) nor more than sixty
(60) days after the date such Notice of Termination for Good Reason is given.
The Company shall have at least thirty (30) days from receipt of the notice to
remedy the condition.
(e) TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may terminate this
Agreement and the Employment Period without Cause at any time upon thirty
(30) days written notice to Executive. Expiration of the term of this Agreement
in accordance with the first sentence of Section 2 hereof is not a termination
by the Company without Cause.
(f) EFFECT OF TERMINATION. Upon any termination of this Agreement and the
Employment Period prior to the expiration of the term of this Agreement,
Executive shall immediately resign from all positions with the Company or any of
its subsidiaries held by him at such time.

7



--------------------------------------------------------------------------------



 



6.   COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT.

In the event that this Agreement and the Employment Period are terminated as
provided in Section 5, Executive shall be entitled to the following compensation
and benefits upon such termination, subject to his compliance with the release
provisions of Section 8:
(a) TERMINATION IN THE EVENT OF DEATH. In the event that Executive’s employment
is terminated by reason of Executive’s death, the Company shall pay the
following amounts to Executive’s beneficiary or estate:
(i) Any accrued but unpaid Base Salary for services rendered to the date of
death paid pursuant to the timing arrangement under which the Company normally
compensates employees for services performed during a payroll period, any
accrued but unpaid expenses required to be reimbursed under this Agreement paid
in accordance with Section 4, any unused vacation as of the date of termination
paid in accordance with the Company’s executive vacation policy, and any earned
but unpaid cash bonuses for any prior period to the same extent as earned and
paid to other similarly situated executives and a pro-rata target annual bonus
or annual incentive compensation payment for the period in which such
termination occurred, paid at the time and in the form specified for payment
under the terms of such bonus or incentive compensation plan;
(ii) Any benefits to which Executive may be entitled pursuant to the Company’s
plans, programs, policies and arrangements (including those referred to in
Section 4(f) hereof), as determined and paid in accordance with the terms of
such plans, programs, policies and arrangements;
(iii) An amount equal to the Base Salary (at the rate in effect as of the date
of Executive’s death) which would have been payable to Executive if Executive
had continued in employment for one (1) additional year, which amount will be
paid to Executive’s estate or beneficiary in twelve (12) substantially equal
monthly installments beginning in the first calendar month after the date of
Executive’s death; and
(iv) Except as otherwise provided in this Agreement, the treatment of
equity-based or long-term incentive awards, including (without limitation) stock
options, restricted stock, restricted stock units, and performance shares or
units, will be governed in accordance with the terms of the award agreement
governing such award.
(b) TERMINATION IN THE EVENT OF TOTAL DISABILITY. In the event that Executive’s
employment is terminated by reason of Executive’s Total Disability as determined
in accordance with Section 5(b), the Company shall pay the following amounts to
Executive:
(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination paid pursuant to the timing arrangement under which the Company
normally compensates employees for services performed during a payroll period,

8



--------------------------------------------------------------------------------



 



any accrued but unpaid expenses required to be reimbursed under this Agreement
paid in accordance with Section 4, any unused vacation as of the date of
termination paid in accordance with the Company’s executive vacation policy, and
any earned but unpaid cash bonuses for any prior period to the same extent as
earned and paid to other similarly situated executives at the time and in the
form specified for payment under the terms of such bonus plan. Executive also
shall be eligible for a pro-rata target annual bonus or annual incentive
compensation payment for the year in which Executive is terminated; provided,
however, that payment of such bonus or incentive compensation will be made as
soon as administratively practicable following the end of the six (6) month
period beginning immediately after such termination of employment;
(ii) Any benefits to which Executive may be entitled pursuant to the Company’s
plans, programs, policies and arrangements (including those referred to in
Section 4(f) hereof) shall be determined and paid in accordance with the terms
of such plans, programs, policies and arrangements;
(iii) An amount equal to the Base Salary (at the rate in effect as of the date
of Executive’s Total Disability) which would have been payable to Executive if
Executive had continued in active employment for one (1) year following
termination of employment, less any payments under any long-term disability plan
or arrangement paid for by the Company, which amount will be paid to Executive
one-half in a lump sum as soon as administratively practicable following the end
of the six (6) month period beginning immediately after such termination of
employment and one-half in substantially equal monthly installments during the
two (2) year period beginning as soon as administratively practicable following
the end of the six (6) month period beginning immediately after such termination
of employment; and
(iv) The treatment of equity-based or long-term incentive awards, including
(without limitation) stock options, restricted stock, restricted stock units,
and performance shares or units, will be governed in accordance with the terms
of the award agreement governing such award.
(c) TERMINATION FOR CAUSE. In the event that Executive’s employment is
terminated by the Company for Cause, the Company shall pay the following amounts
to Executive:
(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination paid pursuant to the timing arrangement under which the Company
normally compensates employees for services performed during a payroll period,
any accrued but unpaid expenses required to be reimbursed under this Agreement
paid in accordance with Section 4, any unused vacation as of the date of
termination paid in accordance with the Company’s executive vacation policy, and
any earned but unpaid cash bonuses for any prior period to the same extent as
earned and paid to other similarly situated executives at the time and in the
form specified for payment under the terms of such bonus plan;

9



--------------------------------------------------------------------------------



 



(ii) Any benefits to which Executive may be entitled pursuant to the Company’s
plans, programs, policies and arrangements (including those referred to in
Section 4(f) hereof) shall be determined and paid in accordance with the terms
of such plans, programs, policies and arrangements; and
(iii) The treatment of equity-based or long-term incentive awards, including
(without limitation) stock options, restricted stock, restricted stock units,
and performance shares or units, will be governed in accordance with the terms
of the award agreement governing such award.
(d) VOLUNTARY TERMINATION BY EXECUTIVE. In the event that Executive voluntarily
terminates employment other than for Good Reason, the Company shall pay the
following amounts to Executive:
(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination paid pursuant to the timing arrangement under which the Company
normally compensates employees for services performed during a payroll period,
any accrued but unpaid expenses required to be reimbursed under this Agreement
paid in accordance with Section 4, any unused vacation as of the date of
termination paid in accordance with the Company’s executive vacation policy, and
any earned but unpaid cash bonuses for any prior period to the same extent as
earned and paid to other similarly situated executives at the time and in the
form specified for payment under the terms of such bonus plan;
(ii) Any benefits to which Executive may be entitled pursuant to the Company’s
plans, programs, policies and arrangements (including those referred to in
Section 4(f) hereof) shall be determined and paid in accordance with the terms
of such plans, programs, policies and arrangements; and
(iii) The treatment of equity-based or long-term incentive awards, including
(without limitation) stock options, restricted stock, restricted stock units,
and performance shares or units, will be governed in accordance with the terms
of the award agreement governing such award.
(e) TERMINATION BY THE COMPANY WITHOUT CAUSE; TERMINATION BY EXECUTIVE FOR GOOD
REASON. In the event that Executive’s employment is terminated by the Company
for reasons other than death, Total Disability or Cause, or Executive terminates
his employment for Good Reason, the Company shall pay the following amounts to
Executive:
(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination paid pursuant to the timing arrangement under which the Company
normally compensates employees for services performed during a payroll period,
any accrued but unpaid expenses required to be reimbursed under this Agreement
paid in accordance with Section 4, any unused vacation as of the date of
termination paid in accordance with the Company’s executive vacation policy, and
any earned but unpaid cash bonuses for any prior period to the same extent as

10



--------------------------------------------------------------------------------



 



earned and paid to other similarly situated executives at the time and in the
form specified for payment under the terms of such bonus plan;
(ii) Any benefits to which Executive may be entitled pursuant to the Company’s
plans, programs, policies and arrangements (including those referred to in
Section 4(f) hereof) shall be determined and paid in accordance with the terms
of such plans, programs, policies and arrangements;
(iii) An amount equal to two (2) times the sum of Executive’s Base Salary (as
then in effect) plus the greater of his highest annual bonus earned under the
applicable annual incentive compensation plan of the Company during the
preceding 3 years or $450,000, of which one-half shall be paid in a lump sum as
soon as administratively practicable following the end of the six (6) month
period beginning immediately after such termination of employment and one-half
shall be paid in substantially equal monthly installments during the two
(2) year period beginning as soon as administratively practicable following the
end of the six (6) month period beginning immediately after such termination of
employment;
(iv) Executive and Executive’s spouse and eligible dependents shall continue to
participate in, and receive group health coverage under, the Company’s group
health plans that provide group health coverage to active employees of the
Company from time to time, but only to the extent such plans continue to be
available to the Company’s employees and only until the earliest to occur of
(A) two and one-half (21/2) years after the date of termination, (B) Executive’s
death (or in the case of coverage for a qualified beneficiary of Executive, the
death of that qualified beneficiary), or (C) the date on which Executive (or in
the case of coverage for a qualified beneficiary of Executive, the qualified
beneficiary) becomes eligible for coverage under any other group health plan of
a subsequent employer providing comparable coverage (the “Continuation Coverage
Period”); provided that the Company shall pay for one hundred percent (100%) of
the premiums for such group health coverage, and the premiums that otherwise
would be charged to Executive for such coverage but for this Section 6(e)(iv)
shall be taxable to Executive; the group health plan coverage benefits provided
by the Company under this Section 6(e)(iv) during any taxable year of Executive
will not affect such benefits provided by the Company in another taxable year
during the Continuation Coverage Period; and the right to the benefits provided
under this Section 6(e)(iv) is not subject to liquidation or exchange for
another benefit;
(v) Except to the extent prohibited by law, and except as otherwise provided in
this Section 6(e), Executive will be one hundred percent (100%) vested in all
benefits, awards, and grants accrued but unpaid as of the date of termination
under any non-qualified pension plan or supplemental executive plan in which
Executive was a participant as of the date of termination. Executive shall also
be eligible for an annual bonus or annual incentive compensation payment, on the
same basis and to the same extent payments are made to senior executives,
pro-rated for the fiscal year in which Executive is terminated and payable in
the year

11



--------------------------------------------------------------------------------



 



following the date of termination at the later of (i) the same time payments are
made to senior executives or (ii) as soon as administratively practicable
following the six (6) month period beginning immediately after such termination
of employment; and
(vi) Except as otherwise provided in this Agreement, the treatment of
equity-based or long-term incentive awards, including (without limitation) stock
options, restricted stock, restricted stock units, and performance shares or
units, will be governed in accordance with the terms of the award agreement
governing such award.
(f) NO OTHER BENEFITS OR COMPENSATION. Except as may be provided under this
Agreement, under the Indemnification Agreement or under the terms of any
incentive compensation, employee benefit, or fringe benefit plan applicable to
Executive at the time of Executive’s termination or resignation of employment,
Executive shall have no right to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to future
periods after such termination or resignation.
(g) NO MITIGATION; NO SET-OFF. In the event of any termination of employment
hereunder, Executive shall be under no obligation to seek other employment and,
except as otherwise provided in Section 6(e)(iv), there shall be no offset
against any amounts due Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that Executive may
obtain. Except as otherwise provided in Section 6(e)(iv), the amounts payable
hereunder shall not be subject to setoff, counterclaim, recoupment, defense or
other right, which the Company may have against Executive or others, except upon
obtaining by the Company of a final unappealable judgment against Executive.

7.   COMPENSATION PAYABLE FOLLOWING CHANGE IN CONTROL.       (a) PAYMENTS
FOLLOWING A CHANGE IN CONTROL. Notwithstanding anything to the contrary
contained herein, should Executive at any time within two (2) years following a
change in control cease to be an employee of the Company (or its successor), by
reason of (i) involuntary termination by the Company (or its successor) other
than for “Cause” (including involuntary termination due to Total Disability), or
(ii) voluntary termination by Executive for “Good Reason”, the Company (or its
successor) shall pay to Executive except as otherwise expressly set forth
herein, commencing as soon as administratively practicable following the end of
the six (6) month period beginning immediately after such termination of
employment, the following severance payments and benefits, subject to
Executive’s compliance with the release provisions of Section 8:

(i) An amount equal to three (3) times the sum of Executive’s Base Salary plus
his Target Bonus (in each case as then in effect) payable in a lump sum if the
applicable change in control qualifies as a change in control event within the
meaning of Section 409A of the Code, and otherwise such amount shall be paid

12



--------------------------------------------------------------------------------



 



one-half in a lump sum and one-half in substantially equal monthly installments
during the two (2) year period beginning as soon as administratively practicable
following the end of the six (6) month period beginning immediately after such
termination of employment. Payment of the amount specified under this Section
7(a)(i) shall be in lieu of any amount payable under Section 6(b)(iii) or
Section 6(e)(iii).
(ii) Executive will be one hundred percent (100%) vested in all benefits,
awards, and grants accrued but unpaid under any non-qualified pension plan or
supplemental executive plan in which Executive was a participant as of the date
of termination. Executive shall also receive a pro rata annual incentive bonus
payment in a lump sum equal to his Base Salary multiplied by his annual
incentive bonus target percentage, each as then in effect, pro-rated as of the
effective date of the termination. Except as otherwise provided in this
Agreement, the treatment of equity-based or long-term incentive awards,
including (without limitation) stock options, restricted stock, restricted stock
units, and performance shares or units, will be governed in accordance with the
terms of the award agreement governing such award. The vesting, pro rata bonus
and equity-based or long-term incentive award rights under this Section 7(a)(ii)
shall be in lieu of any such rights Executive would otherwise be entitled to
receive under Sections 6(b)(i) and (iv) or Sections 6(e)(v) and (vi).
For purposes of this Agreement, following a Change in Control, the term
“Company” shall include the entity surviving such Change in Control.
(b) POTENTIAL REDUCTION IN PAYMENTS BY THE COMPANY.
(i) Notwithstanding any contrary provision, if any Payment would be subject to
the Excise Tax, then the Payment shall be either
(A) delivered in full pursuant to the terms of this Agreement or
(B) reduced in accordance with this Section 7(b) to the extent necessary to
avoid the Excise Tax,
based on which of (A) or (B) would result in the greater Net After-Tax Receipt
to Executive.
For purposes of this Section 7(b),
“Payment” means any payment, distribution, or other benefit provided by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise that constitutes a “parachute payment” within the meaning of
Section 280G of the Code;
“Excise Tax” means the excise imposed by Section 4999 of the Code or any similar
or successor provision thereto; and

13



--------------------------------------------------------------------------------



 



“Net After-Tax Receipt” means the present value (as determined in accordance
with Section 280G of the Code) of the payments net of all applicable federal,
state and local income, employment, and other applicable taxes and the Excise
Tax.
(ii) If Payments are reduced, the reduction shall be accomplished first by
reducing cash Payments under this Agreement, in the order in which such cash
Payments otherwise would be paid and then by forfeiting any equity-based awards
that vest as a result of the Change in Control, starting with the most recently
granted equity-based awards, to the extent necessary to accomplish such
reduction.
(iii) All determinations under this Section 7(b) shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”) and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 7(b). The Company shall bear all fees
and costs of the Third Party with respect to all determinations under or
contemplated by this Section 7(b).
(c) CHANGE IN CONTROL means (i) there shall be consummated (A) any consolidation
or merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company where a majority of the board of directors of the surviving corporation
are, and for a one (1) year period after the merger continue to be, persons who
were directors of the Company immediately prior to the merger or were elected as
directors, or nominated for election as director, by a vote of at least
two-thirds of the directors then still in office who were directors of the
Company immediately prior to the merger, or (B) any sale, lease, exchange or
transfer (in one (1) transaction or a series of related transactions) of all or
substantially all of the assets of the Company, or (ii) the shareholders of the
Company shall approve any plan or proposal for the liquidation or dissolution of
the Company, or (iii) (A) any “person” (as such term is used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary thereof or any employee benefit
plan sponsored by the Company or a subsidiary thereof, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases or otherwise, and (B) at
any time during a period of one (1) year thereafter, individuals who immediately
prior to the beginning of such period constituted the Board shall cease for any
reason to constitute at least a majority thereof, unless election or the
nomination by the Board for election by the Company’s shareholders of each new
director during such period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.

14



--------------------------------------------------------------------------------



 



8.   NO FURTHER LIABILITY; RELEASE.

The Company conditions the payment of any severance or other amounts pursuant to
Sections 6 and 7 (other than any accrued but unpaid Base Salary for services
rendered to the date of termination, any accrued but unpaid expenses required to
be reimbursed in accordance with Section 4, any unused vacation as of the date
of termination, and any payments under Section 6(a)) upon (a) the delivery by
Executive to the Company of a release in the form satisfactory to the Company,
substantially in the form attached hereto as Attachment 2, within such time
following Executive’s termination of employment as will permit the release to
become irrevocable on or before the fifty-second (52nd) day after Executive’s
termination of employment and (b) such release actually becoming irrevocable by
the fifty-second (52nd) day after Executive’s termination of employment. If
Executive fails to execute such release or the release does not become
irrevocable by the fifty-second (52nd) day after Executive’s termination of
employment, Executive will forfeit any benefits under Sections 6 and 7 (other
than any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed in
accordance with Section 4, any unused vacation as of the date of termination,
and any payments under Section 6(a)). Payment made and performance by the
Company in accordance with Sections 6 and 7, as applicable, shall operate to
fully discharge and release the Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives from any further obligation or liability with respect to
Executive’s rights under this Agreement.

9.   RESTRICTIVE COVENANTS.

The Company agrees to provide Executive, upon commencement of employment, with
immediate access to Protected Information as defined below, including Protected
Information of third parties such as customers, suppliers, and business
affiliates; specialized training regarding the Company’s methodologies and
business strategies; and/or support in the development of goodwill such as
introductions, information and reimbursement of customer development expenses
consistent with Company policy. The foregoing is not contingent on continued
employment, but upon Executive’s use of the access, specialized training, and
goodwill support provided by the Company for the exclusive benefit of the
Company and upon Executive’s full compliance with the restrictions on
Executive’s conduct provided for in this Agreement. Ancillary to the rights
provided to Executive as set forth in this Agreement and any addenda or
amendments to this Agreement, the Company’s provision of Protected Information,
specialized training, and/or goodwill support to Executive, and Executive’s
agreements regarding the use of same, and in order to protect the value of any
equity-based or long-term incentive compensation, training, goodwill support
and/or the Protected Information described above, the Company and Executive
agree to the following provisions against unfair competition:
(a) COVENANTS AGAINST UNFAIR COMPETITION. Executive recognizes and agrees that
in order to assure that Executive devotes all of Executive’s professional time
and energy to the operations of the Company while employed by the Company, and
that during and after such employment in order to adequately protect the
Company’s investment in its Protected Information and to protect the Protected
Information and all other confidential information from disclosures to
competitors and to protect the Company from unfair competition, separate
covenants not to compete, not to solicit, not

15



--------------------------------------------------------------------------------



 



to recruit the Company’s employees, and not to disclose Protected Information
for the duration and scope set forth below, are necessary and desirable.
Executive understands and agrees that the restrictions imposed in these
covenants represent a fair balance of the Company’s rights to protect its
business and Executive’s right to pursue employment.
(b) COMPETITIVE ACTIVITY. Executive covenants and agrees that at all times
during the Employment Period and for one (1) year thereafter, Executive will not
engage in, assist, or have any active interest or involvement, whether as an
employee, agent, consultant, creditor, advisor, officer, director, stockholder
(excluding holding of less than three percent (3%) of the stock of a public
company), partner, proprietor or any type of principal whatsoever in any person,
firm, or business entity which, directly or indirectly, competes with any
Business (as defined below) of the Company or its affiliates anywhere in the
world where the Company conducts business or, on the last day of the Employment
Period, has plans to conduct business in the twelve (12) month period following
the last day of the Employment Period, without the Company’s specific written
consent to do so. As used in this Section 9, the term “Business” shall mean the
refining and marketing of petroleum products, as such business may be expanded
or altered by the Company during the Employment Period.
(c) NON-SOLICITATION. Executive covenants and agrees that at all times during
the Employment Period and for a period of two (2) years after the termination
thereof, whether such termination is voluntary or involuntary by wrongful
discharge or otherwise, Executive will not directly and personally knowingly
(i) induce any customers of the Company or of an affiliate of the Company to
patronize any similar business which competes with any material business of the
Company or affiliate; (ii) request or advise any customers of the Company or of
an affiliate of the Company to withdraw, curtail or cancel such customer’s
business with the Company or affiliate; or (iii) individually or through any
person, firm, association or corporation with which he is now, or may hereafter
become associated, solicit, entice or induce any then employee of the Company,
or of any affiliate of the Company, to leave the employ of the Company, or such
affiliate, to accept employment with, or compensation from Executive, or any
person, firm, association or corporation with which Executive is affiliated
without prior written consent of the Company. The foregoing shall not prevent
Executive from serving as a reference for employees.
(d) PROTECTED INFORMATION. Executive recognizes and acknowledges that Executive
has had and will continue to have access to various confidential or proprietary
information concerning the Company, affiliates of the Company, and its clients
and third parties doing business with the Company of a special and unique value
which may include, without limitation, (i) books and records relating to
operation, finance, accounting, sales, personnel and management, (ii) policies
and matters relating particularly to operations such as customer service
requirements, costs of providing service and equipment, operating costs and
pricing matters, and (iii) various trade or business secrets including customer
lists, route sheets, business opportunities, marketing or business
diversification plans, business development and bidding techniques, methods and
processes, financial data and the like, to the extent not generally known in the
industry (collectively, the “Protected Information”). In consideration of the
Company

16



--------------------------------------------------------------------------------



 



giving Executive access to Protected Information, Executive covenants and agrees
that Executive will not at any time, either during the Employment Period or
afterwards, knowingly make any independent use of, or knowingly disclose to any
other person or organization (except as authorized by the Company) any of the
Protected Information, provided that (I) during the Employment Period, Executive
may in good faith make disclosures he believes desirable, and (II) Executive may
comply with legal process.
(e) NON-DISPARAGEMENT. Executive agrees not to disparage or communicate
negatively about the business, products, services, customers, directors,
management, employees or employment/compensation/benefit practices and policies
of the Company or its affiliates at any time, either during the Employment
Period or afterwards. The Company agrees not to disparage or communicate
negatively about Executive at any time, either during the Employment Period or
afterwards. To the extent allowed by law, Executive also agrees not to help,
encourage, or participate (directly or indirectly) in any claims or lawsuits
against the Company for any claims related to any individual’s employment (or
separation from employment) with the Company at any time, either during the
Employment Period or afterwards. Nothing in this Section 9(e), however, shall be
deemed to prevent the Executive or the Company or its affiliates (or the
directors, officers or employees of the Company or its affiliates) from
testifying fully and truthfully in response to a subpoena from any court or from
responding to investigative inquiry from any governmental agency.

10.   ENFORCEMENT OF COVENANTS.       (a) RIGHT TO INJUNCTION. Executive
acknowledges that a breach of the covenants set forth in Section 9 hereof by
Executive will cause irreparable damage to the Company with respect to which the
Company’s remedy at law for damages may be inadequate. Therefore, in the event
of breach or threatened breach of the covenants set forth in Section 9 by
Executive, Executive and the Company agree that the Company shall be entitled to
the following particular forms of relief, in addition to remedies otherwise
available to it at law or equity: injunctions, both preliminary and permanent,
enjoining or restraining such breach or threatened breach, and Executive hereby
consents to the issuance thereof forthwith and without bond by any court of
competent jurisdiction.       (b) SEPARABILITY OF COVENANTS. The covenants
contained in Section 9 hereof constitute a series of separate covenants, one
(1) for each applicable State in the United States and the District of Columbia,
and one (1) for each applicable foreign country. If in any judicial proceeding,
a court shall hold that any of the covenants set forth in Section 9 exceed the
time, geographic, or occupational limitations permitted by applicable laws,
Executive and the Company agree that such provisions shall and are hereby
reformed to the maximum time, geographic, or occupational limitations permitted
by such laws. Further, in the event a court shall hold unenforceable any of the
separate covenants deemed included herein, then such unenforceable covenant or
covenants shall be deemed eliminated from the provisions of this Agreement for
the purpose of such proceeding to the extent necessary to permit the remaining
separate covenants to be enforced in such proceeding. Executive and the Company
further agree that the covenants in Section 9 shall each be construed as a
separate agreement independent of any other provisions of

17



--------------------------------------------------------------------------------



 



    this Agreement, and the existence of any claim or cause of action by
Executive against the Company whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of any of the
covenants of Section 9.

11.   INDEMNIFICATION.

The Company shall indemnify and hold harmless Executive to the fullest extent
permitted by law and in accordance with the Indemnification Agreement between
the Company and Executive (the “Indemnification Agreement”) for any action or
inaction of Executive while serving as an officer and director of the Company
or, at the Company’s request, as an officer or director of any other, entity or
as a fiduciary of any benefit plan. The Company shall cover Executive under
directors and officers liability insurance both during and, while potential
liability exists, after the Employment Period in the same amount and to the same
extent as the Company covers its other officers and directors.

12.   DISPUTES AND PAYMENT OF ATTORNEY’S FEES.

The Company and Executive each irrevocably and unconditionally waives all right
to trial by jury in any lawsuit, action, proceeding, or counterclaim (whether
based in contract, tort, or otherwise) arising out of or relating to this
Agreement or arising out of or relating to Executive’s employment by the
Company. Executive and the Company each further agree that the exclusive forums
for the resolution of any disputes between them are the state and Federal courts
located in Bexar County, Texas. This waiver of jury trial and forum selection
provision applies to disputes between the parties as well as any claim by
Executive against any agent, representative, or employee of the Company.
If at any time during the term of this Agreement or for a period of four
(4) years after the expiration of this Agreement there should arise any dispute
as to the validity, interpretation or application of any term or condition of
this Agreement and it is finally determined by a court of competent jurisdiction
that Executive is the prevailing party in such dispute, and all appeals are
exhausted and final, the Company agrees, upon written demand by Executive, to
promptly reimburse Executive’s reasonable costs and reasonable attorney’s fees
incurred by Executive in connection with reasonably seeking to enforce the terms
of this Agreement up to $100,000 in the aggregate for all such disputes. Any
such reimbursement shall be made by the Company upon or as soon as practicable
following receipt of supporting documentation of the expenses reasonably
satisfactory to the Company (but in no event later than March 15th of the
calendar year following the calendar year in which it is finally determined that
Executive is the prevailing party in such dispute and all appeals are exhausted
and final). The expenses paid by the Company during any taxable year of
Executive will not affect the expenses paid by the Company in another taxable
year. This right to reimbursement is not subject to liquidation or exchange for
another benefit.
The provisions of this Section 12, without implication as to any other section
hereof, shall survive the expiration or termination of this Agreement and of
Executive’s employment hereunder.

18



--------------------------------------------------------------------------------



 



13.   WITHHOLDING OF TAXES.

The Company may withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.

14.   SOURCE OF PAYMENTS.

All payments provided under this Agreement, other than payments made pursuant to
a plan which provides otherwise, shall be paid from the general funds of the
Company, and no special or separate fund shall be established, and no other
segregation of assets made, to assure payment. Executive shall have no right,
title or interest whatever in or to any investments which the Company may make
to aid the Company in meeting its obligations hereunder. To the extent that any
person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

15.   ASSIGNMENT.

Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. This Agreement shall not be
assignable by Executive (but any payments due hereunder which would be payable
at a time after Executive’s death shall be paid to Executive’s designated
beneficiary or, if none, his estate) and shall be assignable by the Company only
to any financially solvent corporation or other entity resulting from the
reorganization, merger or consolidation of the Company with any other
corporation or entity or any corporation or entity to or with which the
Company’s business or substantially all of its business or assets may be sold,
exchanged or transferred, and it must be so assigned by the Company to, and
accepted as binding upon it by, such other corporation or entity in connection
with any such reorganization, merger, consolidation, sale, exchange or transfer
in a writing delivered to Executive in a form reasonably acceptable to Executive
(the provisions of this sentence also being applicable to any successive such
transaction).

16.   ENTIRE AGREEMENT; AMENDMENT.

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Executive’s
employment by the Company other than the Indemnification Agreement. It may not
be amended except by a written agreement signed by both parties.

17.   SURVIVAL.

Upon the termination of this Agreement, the respective rights and obligations of
Executive and the Company under this Agreement shall terminate, except that
(a) the provisions of Sections 8 through 21 shall survive the termination of
this Agreement and remain in full force and effect after the termination of this
Agreement in accordance with their terms, and (b) the termination of this
Agreement shall not affect any rights or obligations of the parties accrued
under the express terms of this Agreement prior to or in connection with such
termination.

19



--------------------------------------------------------------------------------



 



18.   GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to agreements made and to be performed in that
State, without regard to its conflict of laws provisions.

19.   REQUIREMENT OF TIMELY PAYMENTS.

If any amounts which are required, or determined to be paid or payable, or
reimbursed or reimbursable, to Executive under this Agreement (or any other
plan, agreement, policy or arrangement with the Company) are not so paid
promptly at the times provided herein or therein, such amounts shall accrue
interest, compounded monthly, at the short-term applicable federal rate for the
applicable month of delinquency, as prescribed by the Internal Revenue Service
by Revenue Ruling, from the date such amounts were required or determined to
have been paid or payable, reimbursed or reimbursable to Executive, until such
amounts and any interest accrued thereon are finally and fully paid, provided,
however, that in no event shall the amount of interest contracted for, charged
or received hereunder, exceed the maximum non-usurious amount of interest
allowed by applicable law.
20. NOTICES
Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, by facsimile, by e-mail or by hand delivery, to those listed below at
their following respective addresses (and facsimile numbers), or at such other
address (or facsimile numbers) as each may specify by notice to the others:

     
To the Company:
  Tesoro Corporation
 
  19100 Ridgewood Parkway
 
  San Antonio, Texas 78259
 
   
To Executive:
  Gregory J. Goff

21.   MISCELLANEOUS.       (a) WAIVER. The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver thereof or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.  
    (b) SEPARABILITY. Subject to Section 10 hereof, if any term or provision of
this Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.

20



--------------------------------------------------------------------------------



 



    (c) HEADINGS. Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.      
(d) RULES OF CONSTRUCTION. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.      
(e) COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one (1) Agreement.       (f) DEFERRED
COMPENSATION. This Agreement is intended to meet the requirements of Section
409A of the Code and may be administered in a manner that is intended to meet
those requirements and shall be construed and interpreted in accordance with
such intent, and any reference to the termination or cessation of employment of
Executive in Sections 6 and 7 of this Agreement shall be interpreted to require
a separation from service of Executive within the meaning of Section 409A of the
Code. To the extent that an award or payment, or the settlement or deferral
thereof, is subject to Section 409A of the Code, except as the Compensation
Committee of the Board otherwise determines in writing, the award shall be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A of the Code, including regulations or other guidance issued with
respect thereto, such that the grant, payment, settlement or deferral shall not
be subject to the excise tax applicable under Section 409A of the Code. If
Executive is a specified employee within the meaning of Section 409A of the
Code, then to the extent the Company determines that any amounts payable to
Executive under this Agreement upon termination of employment that are otherwise
scheduled to be paid within six (6) months following termination of employment
(the “6-month period”) cannot be paid under Section 409A of the Code within the
6-month period, then payment of such amounts will not occur until the 6-month
period has elapsed. All reimbursements made under Sections 4(g), (h) or (i) will
be made in any event no later than the last day of Executive’s taxable year
following the taxable year in which the expense was incurred, and the expenses
reimbursed by the Company during any taxable year of Executive will not affect
the expenses reimbursed by the Company in another taxable year. Further, this
right to reimbursement is not subject to liquidation or exchange for another
benefit. Any provision of this Agreement that would cause the award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended (in a manner that as closely as practicable achieves the
original intent of this Agreement) to comply with Section 409A of the Code on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A of the Code. In the
event additional regulations or other guidance is issued under Section 409A of
the Code or a court of competent jurisdiction provides additional authority
concerning the application of Section 409A with respect to the payments
described in Sections 4, 6 and 7 of the Agreement, then the provisions of such
Sections shall be amended to permit such payments to be made at the earliest
time permitted under such additional regulations, guidance or authority that is
practicable and achieves the original intent of this Agreement.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

          TESORO CORPORATION
      By:   /s/ STEVEN H. GRAPSTEIN         Steven H. Grapstein        Lead
Director       

Date: March 30, 2010

          EXECUTIVE

Gregory J. Goff
      /s/ GREGORY J. GOFF            

Date: March 29, 2010

22



--------------------------------------------------------------------------------



 



Attachment 1
BLACK-SCHOLES
The Company uses the following inputs to determine the number of stock options
to be granted to an individual under the Black-Scholes option pricing model:

  a.   Stock Price — The 20-day (day is defined as one in which the Company’s
common stock is actively traded on the NYSE) moving average stock price ending
on the date prior to the grant date — (e.g. April 30).     b.   Stock Price
Volatility — Using the 200-day moving average stock price .     c.   Risk Free
Rate of Return — Average of 5 & 7 Year Treasury Bill Rate.     d.   Expected
Term of the Option — As prescribed by the Company’s outside auditors (currently,
Ernst and Young).     e.   Dividend Yield — Current annual dividend yield.

23



--------------------------------------------------------------------------------



 



Attachment 2
RELEASE OF CLAIMS
     I, the undersigned, agree to the following Release of Claims (“Release”) in
exchange for good and valuable consideration the sufficiency of which I
acknowledge. This Release is made for myself, and my heirs, executors, legal
representatives, administrators, successors, and assigns.
1. Matters Released.
     (a) I release Tesoro Corporation and any subsidiary or other affiliated
companies, successors, and assigns and all of their past, present, and future
shareholders, owners, agents, representatives, officers, directors,
administrators, trustees, insurers, successors, and employees (collectively
“Tesoro”) from all existing, past and present, known and unknown claims,
demands, and causes of action of any nature for all existing, past and present,
known and unknown damages and remedies of any nature, which have accrued or
which may ever accrue to me or to others on whose behalf I enter into this
Release, resulting from or relating to any act or omission of any kind occurring
on or before the date of signing this Release.
     (b) This release includes but is not limited to all claims under any
federal, state, or local employment law or regulation. I understand and agree
that this release is intended to include but is not limited to all claims that I
could assert concerning the terms and conditions of my employment, concerning
anything that happened to me while I was an employee, or concerning the
separation of my employment.
     (c) This release includes but is not limited to claims under Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; 42
U.S.C. § 1981; the Americans with Disabilities Act; the Rehabilitation Act of
1973; Executive Order 11246; the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act; the Worker Adjustment and
Retraining Notification Act (“WARN”), the Employment Retirement Income Security
Act, as amended; the retaliation provisions of the Texas Workers’ Compensation
Act, the Texas Commission on Human Rights Act, Chapter 451 of the Texas Labor
Code; the Fair Labor Standards Act; the Equal Pay Act; and the Family and
Medical Leave Act.
     (d) This release also includes but is not limited to all claims under any
other state, federal, or local law or regulation and all claims at common law
(including but not limited to negligence, contract, or tort claims). The release
also includes all claims for back pay, front pay, damages, liquidated damages,
exemplary and punitive damages, injunctive relief, costs, or attorneys’ fees.
     (e) This release is not intended to waive rights or claims, if any, that
arise after the date this Release is executed. Further, this release is not
intended to waive vested rights, if any, that I might have in any written
benefit plan or program or any rights I may have to indemnification under the
Indemnification Agreement between the Company and me or under the Company’s
charter and bylaws. I understand that the terms and conditions contained within
any such benefit plan or program, specifically including those relating to any
vested rights that I may have in such plan or program, shall be controlling. In
addition, notwithstanding the foregoing, nothing in this

24



--------------------------------------------------------------------------------



 



Release shall prevent me from filing a charge with any federal, state or
administrative agency, but I agree not to participate in, and waive any rights
with respect to, any monetary or financial relief arising from any such
proceeding that relates to the matters released by this Release.
2. Miscellaneous.
     (a) I acknowledge that the release and waiver provisions of this Release
comply with the requirements of the Older Workers Benefit Protection Act, 29
U.S.C. § 626(f)(1) (A)-(G). I have knowingly and voluntarily agreed, for the
consideration set forth herein, to waive, among other things, any and all rights
and claims I may have against Tesoro under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”). I specifically
acknowledge that the waiver of rights under the ADEA is written in a manner that
I understand, that the waiver specifically refers to claims arising under the
ADEA, that I have not waived any rights or claims under the ADEA that arise
after the date this Release is executed, that my waiver of rights or claims
under the ADEA is in exchange for consideration in addition to anything of value
that I am otherwise entitled to receive from Tesoro.
     (b) I have voluntarily chosen to sign this Release and to agree to its
terms and provisions. I have been advised in writing to consult with an attorney
prior to executing this Release. I have also been advised and have had the
opportunity to request, before signing, sufficient time to thoroughly discuss
all terms, provisions, and aspects of this Release with an attorney.
     (c) I have been provided and understand that I have at least twenty-one
(21) days from receipt of this Release to decide whether to accept it. I
understand that I may elect to accept this Release and execute it any time prior
to the expiration of this period. I have been provided with a full opportunity
to review and consider all terms, provisions and aspects of the Release. I
understand that if I fail to execute and return this Release within four
(4) days of the twenty-one (21) day period, the Release will be considered
rejected and I will not be entitled to the consideration offered by Tesoro. I
also understand that I shall have seven (7) full days following execution of the
Release during which I may revoke the Release in its entirety. I understand that
any revocation within this period must be submitted, in writing, to Tesoro’s
Chairman of its Board of Director’s and state, “I hereby revoke my acceptance of
the release provisions of my Separation and Waiver of Liability Release.”
Revocation must be personally delivered to Tesoro, or express overnight mailed
to Tesoro and postmarked within seven (7) days of execution of this Release.
     (d) This Release will become effective and enforceable on the first day
after the revocation period has expired, provided that I have not revoked my
acceptance of this Release. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in Texas, then the revocation period will not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday. I understand that if I revoke the release provisions under the Release,
I will not be entitled to the consideration offered by Tesoro.
ACCEPTED:          Executive:

                /s/ GREGORY J. GOFF            

Date: March 29, 2010

25